 546DECISIONS OF NATIONALLABOR RELATIONS BOARDHowever, regardless of the Union'sactualmajority status, the evidence upon whichRespondent relied plainly furnished reasonable grounds for doubting the Union'smajority; and concurrently with giving notice of termination of the contract, it initi-ated a representation proceeding in which the issue could be determined by the Board.I therefore conclude and find that the Respondent was entitled to assert its doubtof majority in refusing to furnish the information requested by the Union on Novem-ber 12, and in refusing to meet and bargain for a new contract as requested onDecember 18. Because of those conclusions I do not reach the argument of theparties concerning the proper type of remedial order to be entered assuming thatunfair labor practices were found which did not contribute to the Union's loss ofmajority.Cf.Midwestern Instruments, Inc.,133 NLRB 1132;MissionManufac-turing Company,128 NLRB 275. However,it isto be noted that the Union's lossof its following occurredbeforethe conduct with which Respondent is charged.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) of theAct.2TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.By informing an employee that a layoff would be necessary if the electricianspersisted in their efforts to obtain a wage increase,Respondent engaged in interfer-ence, restraint,and coercion within the meaning of Section 8(a) (1) .4.Except as stated in conclusion of lawNo.3, supra,Respondent has not en-gaged in unfair labor practices as alleged in the complaint.RECOMMENDATIONAs I find that the single isolated violation of Section 8(a)(1) was too minor incharacter to warrant the issuance of a remedial order,? I recommend that the com-plaint be dismissedin itsentirety.7Cf.Middletown Manufacturing Company, Inc,141 NLRB 234.Ideal Baking Company of Tennessee,Inc.andAmerican Bakeryand Confectionery Workers International Union,AFL-CIOIdeal Baking Company of Tennessee,Inc.andAmerican Bakeryand Confectionery Workers InternationalUnion, AFL-CIO.Cases Nos. 26-CA-1167 and 26-RC-1663. June 28, 1963DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn April 20, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondent had not engaged in certain unfair laborpractices alleged in the complaint and recommending that the com-plaint be dismissed.He recommended, however, as more fully setforth in the attached Intermediate Report, that the representationelection held on October 18, 1961,' in Case No. 26-RC-1663, be setaside and a new election held.Thereafter, the General Counsel,American Bakery and Confectionery Workers International Union,1Unless otherwise indicated, all events described herein occurred in 1961.143 NLRB No. 14. IDEAL BAKING COMPANY OF TENNESSEE, INC.547AFL-CIO, herein called the Union, and the Respondent, filed excep-tions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to the extent consistent herewith.After a hearing on a representation petition filed by the Union, theRegional Director issued a Direction of Election on September 25,1961.Thereafter, the election was held among the Respondent's em-ployees at its Murfreesboro, Tennessee, plant, on October 18, 1961.The Union lost the election by a vote of 29 to 28. The issues now tobe decided in this proceeding are whether or not certain preelectionconduct of the Respondent was violative of Section 8(a) (1) of theAct, and whether or not this same conduct exceeded the bounds ofpermissible campaign propaganda so as to warrant setting aside theelection.For the reasons hereinafter set forth, we find that Re-spondent's conduct did violate Section 8(a) (1) of the Act, and that itdid exceed the bounds of permissible campaign propaganda.In its campaign to defeat the Union, the Respondent emphasizedthat if the Union won the election and made economic demands whichthe Respondent would not meet, the Union's sole course would beto call a strike, in which event the Respondent could permanently re-place the strikers.While the Respondent did not state specificallythat it would not bargain with the Union should the Union win theelection, an analysis of Respondent's entire antiunion campaign re-veals an implicit warning that in dealing with the Union the Respond-ent would so conduct the negotiations that a strike would result. Thus,there was but one theme : the inevitability of a strike if the employeesselected the Union as their bargaining representative, and the direconsequences of such a strike, namely, ensuing violence and the lossof jobs by the strikers.'We shall illustrate.On October 5 2 the Respondent, in a letter addressed to its employeesand their families, appealed to the employees to vote "No" in the2,Contrary to the interpretation by our dissenting colleagues,it is clear that theRespondent's campaign in this respect was not in response to union literature.That theopposite is the case is apparent from the portions of the Union's statements quoted inthe dissenting opinion at footnote 10, which quotations reveal on their face that theUnion's comments were directed to counteracting the Respondent's thesis that selectionof the Union would necessarily result in a strike.The Union'sSeptember 22 leaflet wasundoubtedly in response to a company communication of September 20.3Prior to September 25, the Respondent had mailed to its employees and their familiesthree pieces of literature generally in the same vein as those described above.However,as the Decision and Direction of Election herein issued on September 25, and the electionwas held on October 18, and as the distribution of these letters was not specificallyalleged to be violative of Section 8(a) (1) of the Act, we will consider only those letteitFand materials distributed after September 25.F.W. Woolworth Company,109 NLRB1446; of.The Ideal Electric and Manufacturing Company,134 NLRB 1275.717-672-64-vol. 143-36 548DECISIONSOF NATIONALLABOR RELATIONS BOARDcoming election and warned of the Union's propensity to exact ini-tiation fees, dues, and assessments.Attached to this letter was alarge red and white poster asserting, "Union promises won't fill yourgrocery basket, but union strikes, picket lines, dues, fees, assessmentswill sure keep it EMPTY." The poster also warned, "Protect yoursecurity VOTE NO UNION."Again, on October 7, in another letter to its employees and theirfamilies, the Respondent stated that the Union can only promiseemployment benefits but that actually all benefits have come, and willcontinue to come, from the Company.The Respondent thereafterindicated that if the Company refused to fulfill the promises of theUnion, the only thing the Union could do would be "to makeYOUgo out on strike-that is,YOUgo without work,YOUgo withoutpay, andYOUmight even lose your job altogether." In such event,according to the Respondent, the employees would not get paid, wouldnot get Tennessee unemployment compensation, and could lose theirjobs.In addition to the foregoing letter, an accompanying bulletin cap-tioned "IT CAN HAPPEN TO YOU" further illustrated what couldhappen at the Respondent's plant should the Union win the forthcom-ing election.Thus, the bulletin related that Murfreesboro Pure MilkCompany, a local concern, had operated for a number of years with nostrikes, no picket line, and no violence, but"Thenin August 1960 someof the employees of the dairy made the mistake of voting for a big-promising union.Inless than 3 monthsafter the election the unionpulled a STRIKE !" Subsequently, "There were manythreats-then came thedamageto cars and property-then came theblast of ashotguninto the home of a worker!" Thereafter, the Respondentrelates, the picketing continued for several months, but the milk com-pany continued to operate, hired new employees, and "EVERYSTRIKER LOST HIS JOB BY BEING PERMANENTLY RE-PLACED ! No contract `vas ever signed, no union promise was ful-filled-those who let themselves be led by the union gainednothingand lost everything."On October 11, the Respondent sent still another communication toits employees and their families continuing to stress the theme that astrike was inevitable and the employees could lose their jobs shouldthe Union win the election.Thus, the Respondent stated that if theUnion won the election, the Company would not automatically haveto sign a union contract, and that should the Union call a strike,"The law is that the company can hire new employees to replaceeconomic strikers.This means that there may be no jobs for thestrikers after the strike is over."The communication concluded withthe following : "THE UNION DID NOT GIVE YOU YOUR JOB.THE UNION HAS NEVER PAID YOUR WAGES AND NEVER IDEAL BAKING COMPANY OF TENNESSEE, INC.549WILL." In addition, the Respondent also enclosed a large red andwhite poster with large letters proclaiming "Good News-Everybodyis saying the employees don't want the Union !Let'sAll Vote ToProtectOur Future!"It then asked the employees to vote "NO."Finally, on October 14, as a climax to its mailing campaign directedat its employees and their families, the Respondent, by letter, warned,"UNION and STRIKES go together likefLreandsmoke.When youvote in this Labor Board election, we feel that themain questionyouwill be deciding is the question of whether we will haveSECUREJOBSorPICKET LINESfor your future."The letter continued,"... you may wake up too late and find the union has led you into abig strike and a lot of trouble andhas talked you right out of yourjob."The letter concluded with this warning, "REMEMBER-thisLabor Board election is your last chance to prevent trouble by thisunion.No matter what you have said or done in the past, you canstillVOTE and VOTENOUNION IN THIS ELECTION !" TheRespondent attached to this letter a red on white poster depictingsome strikers throwing down their picket signs and abandoning theirstrike.They are confronted with a "No Vacancies" sign on the plantwall and they exclaim, "ZING-it's too late !"Finally, the posterexclaims, "Stop this-VOTE NO !"In addition to mailing the above-described material to the homes ofits employees, Respondent pursued a like antiunion campaign withinthe plant.Here, again, the Respondent placed heavy stress both onthe dangers of a strike if the employees selected the Union as theirbargaining representative and its right to replace all strikers per-manently.Thus, on October 13 and 15, Plant Manager Priester readidentical speeches to the employees at work in the plant. In hisspeech, Priester replied, in part, to some of the Union's preelectioncampaign material, and again stressed the matter of employee jobsecurity and how much their job security would be jeopardized by aUnion-fomented strike.In this regard, Priester stated :Let me remind you not to be satisfied with a lot of fast talk-promises that cannot be fulfilled.The only thing that the unioncan definitely promise and produce is astrike... loss of work,loss of pay-loss of job.At another point, he warned :I say do as 57,000,000 other workers in the U.S.A. have done.Do not let these union bosses get their hands into your pockets.Do not let them get control of your job.Do not let them pullyou out on strike as they have done to millions of workers yearafter year.Remember there are 3 NON UNION workers forevery union worker in America. [Emphasis supplied.] 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDContinuing, Priester stated :Let me make this clear-A STRIKE WILL NOT affect OURprofits-because this bakery will continue to operate-everyday,everyday-everyday-TheSame As M'Boro[Murfreesboro]Pure Milk did.The strikers were replaced-have not been re-hired and I understand that some of those people are still outof jobs nearly one year later.That wild talker [union organizer]was talking Big Pay and Job Security to those people.Along the same vein, he continued :Let me tell you something about the Anniston situation .. .This same union came in there and fast talked those employeesinto signing up.After a strike Mr. Lloyd signed a contract thensoon afterward he locked the place up and every employee wasout of a job.He concluded his speech with this warning :In closing let me remind you-this is your fight-the only waywe will win is by the Company and you sticking together. Theseunion bakeries that have Mr. Merle Smith's Union would liketo see us hurt.They would like to see us closed by a strike. Justremember-you and I are the ones that will suffer most becauseof Union strikes and trouble.VOTE NO !In addition to the foregoing remarks to the employees, about 3 weeksprior to the election, a large mirror was placed near the timeclockused by Respondent's employees.A legend was placed above themirror.It read, "Think.You are looking at the picture of anemployee."On October 4, Respondent added an additional sloganto the foregoing legend. It warned, "Whose job can be destroyedby union strikes.Vote No."This slogan remained posted untilOctober 6.1It is clear that by means of the foregoing letters and other printedmaterials sent to the employees and their families at their homes,and by the speeches and slogans at their place of work, Respondentcreated the impression of the inevitability of a strike if the employeesselected the Union as their bargaining agent, and warned of the dire"There were five other slogans posted between September 25 and the date of the elec-tionThese slogans were as follows:Slogan 2-"Who has never been paid benefits by the union and never will. Voteo.Slogan 3-"Whose job,pay and benefits result from team work with Ideal Bakery.Vote No."Slogan 4-"Who is too intelligent to be fooled by wild promises and slick unionsales 'talk.Vote No."Slogan 5-"Who works in the plant that has made more progress in the past 18months than it ever made in twice the time before.Vote No."Slogan 6-"Whose personal progress only can be assured by the progress of Ideal.Vote No." IDEAL BAKING COMPANY OF TENNESSEE, INC.551consequences of such strike, both as to job tenure and ensuing violence.But, if by chance this message still had not penetrated the conscious-ness of its employees, Respondent made one final effort.At a Company-sponsored dinner held for employees and their fam-ilies the night before the election,5 Plant Manager Priester introducedR. P. Cooper, principal owner of the plant. Cooper spoke for 3 to 5minutes reviewing the progress the bakery had enjoyed during theprevious 18 months.He alluded to the fact that the employees hadreceived three wage increases during that same period without unionrepresentation despite the fact that the bakery was continuing tooperate at a loss.While not explicitly promising, Cooper plainlyimplied that additional future wage increases would be given.Healso referred to his bakery at Anniston, Alabama, as being the onlyone of his bakeries in which the employees were represented by aunion, but stated that there the plant had been organized when hebought it.He then added that at the time he bought the Annistonbakery, the wages were substandard even though the employees hadbeen represented by a union, and he claimed that the improvementsthere were attributable to good management rather than to the union.Cooper concluded his brief talk by reminding the employees thatthey were free to vote as they wished but he hoped they were "with us."After Cooper's speech, Priester notified those assembled that theywere about to view a motion picture in which they would be interestedbecause "some shots of it were about people in nearby DavidsonCounty."Thereupon, the film entitled "A Question of Law andOrder" was shown.6Briefly, the film shows various scenes of mass picketing and attend-ing violence, including physical beating of various persons attempt-ing to enter a plant being picketed, stoning and overturning of cars,and other damage.At one point, the scene shows a person lying,apparently unconscious, in a street.The film closes with the narra-tor's plea for law enforcement in cases involving labor violence, andwith additional scenes of violence, presumably in the course of labordisputes.PlantManager Priester then dismissed the assemblagewith the comment that they had seen the film, and that he hopednothing like that would ever happen in Murfreesboro.The electionwas held the following day.As noted at the outset, and as illustrated above, Respondent's en-tire preelection campaign contained but one message to the employees,namely, the inevitability of a strike, possible violence, and resultant5A separate dinner was held for the Negro employees on October 16. The GeneralCounsel amended the complaint so as to strike the allegations pertaining to this October 16gathering.It appears,however, that the two social gatherings were substantially identical6while we obviously join our dissenting colleagues in deprecating lawlessness, wenonetheless cannot countenance the misuse of information covering either lawful or un-lawful conduct. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDjob loss should the employees select the Union as their bargainingagent.Moreover, it does not appear to us, as found by the Trial Ex-aminer, that the Respondent was merely informing its employeesabout the legal consequences of economic strikes. Indeed, as illus-trated above, Plant Manager Priester seldom distinguished economicstrikes from other types of strikes in his mail campaign to the em-ployees, and he completely ignored such distinction in the above-described slogan posted in the plant, and in his several speeches tothe assembled employees when he said:The only thing that the union can definitely promise and pro-duce is a strike, loss of work, loss of pay, loss of job.Let me make this clear-A STRIKE WILL NOT AFFECTOUR profits-because this bakery will continue to operate-everyday, everyday-everyday-Thesame as M'BORO[Mur-freesboro] PURE MILK did. The strikers were replaced-havenot been rehired and I understand that some of those people arestill out of jobs nearly one year later.Indeed, a searching review of this record and careful scrutiny ofthe Respondent's entire preelection campaign does not reveal one in-timation to its employees and their families that the selection of acollective-bargaining representative need not result in a strike, vio-lence, trouble, or loss of jobs, but could result in a collective-bargainingagreement.This unremitting effort on the part of the Respondent to impressupon the employees the dangers inherent in their selection of theUnion as their bargaining agent, particularly the danger of job loss,followed up by the baleful representation of the prospect of violence,physical injury, and property damage as the ordinary result of votingfor the Union in the election, was not an attempt to influence the em-ployees by reason, but was an appeal to fear. Indeed, Respondent'sentire preelection campaign was intimidatory in nature, and intendedto convey the threat of job loss and physical violence should be theUnion win the election.Accordingly, we conclude that Respondent'sentire preelection, antiunion campaign, when considered as a whole,'was intended to interfere with, restrain, and coerce its employees inthe exercise of their rights guaranteed by Section 7, and was, accord-ingly, violative of Section 8(a) (1) of the Act.The conduct which we have found violative of Section 8 (a) (1)also has interfered with the exercise of a free and untrammeled choice7Our dissenting colleagues complain at one point that we are discussing statements inisolation rather than considering them in context, and later that we are considering con-text rather than isolated statements.In any event,the whole can, in some circumstances,be at least different from if not greater than its parts.For example,this Respondent, initsbakery,utilizes basic ingredients which, by combining them in different ways, mayproduce a variety of baked goods,and even a slight deviation from the prescribed mannerofmixing those Ingredients may result in an unacceptable product. So it is with wordsand speech. IDEAL BAKING COMPANY OF TENNESSEE, INC.553in the election involved here.SeeDal-Tex Optical Company, Inc.,137 NLRB 1782. Accordingly, we find that the Respondent's con-duct deprived the employees of their right to express a free choicein the election.We shall, therefore, set aside the election of October18, 1961.But assuming,arguendo,that Respondent's above-described conductis not violative of Section 8(a) (1) of the Act, we would neverthelessset the representation election aside.Clearly,Respondent's entirepreelection campaign generated an atmosphere of fear of physicalviolence, trouble, and economic loss which completely polluted the freeatmosphere which is indispensable to a valid election.REMEDYHaving found that the Respondent engaged in certain unfair laborpractices, we shall order that it cease and desist therefrom and takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Ideal BakingCompany of Tennessee, Inc., Murfreesboro, Tennessee, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Threatening employees with adverse consequences, includingjob loss, in the event they select the Union as their collective-bargaining agent, or, in any like or similar manner, interfering with,restraining, or coercing employees in the exercise of their right toself-organization, to form, join, or assist the Union herein or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section 7 of the Act, or to refrain from anyand all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Murfreesboro, Tennessee, copies of the at-tached notice marked "Appendix." 8Copies of said notice, to befurnished by the Regional Director for the Twenty-sixth Region,Respondent immediately upon receipt thereof, and be maintained by8 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order." 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDit for 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT Is FURTHER ORDERED that the election in Case No. 26-RC-1663,held October 18, 1961, be, and it hereby is, set aside, and that CaseNo. 26-RC-1663 be, and it hereby is, remanded to the Regional Direc-tor for the Twenty-sixth Region for the purpose of conducting a newelection at such time as he deems that circumstances permit the freechoice of a bargaining representative.'MEMBERS RODGERS and LEEDOM, dissenting :Our colleagues are finding that the Respondent's preelection cam-paign, when taken as a whole, amounted to a threat of job insecurityin violation of Section 8 (a) (1).We would find, as did the TrialExaminer, that the Respondent's campaign statements and propa-ganda are protected by Section 8 (c) of the Act.An examination of the record in its entirety shows that the Re-spondent sought to accomplish three legitimate objectives in its state-ments and communications to employees: (1) to clarify and explainthe respective legal rights and positions of the Respondent and itsemployees vis-a-vis the Union; (2) to answer the Union's campaignpropaganda; 10 and (3) to indicate the possible disadvantages ofunion organization.9A new electionshall be conducted among employees in the unit found appropriate inthe Decisionand Directionof Electionin this case issued September25, 1961, who areemployed duringthe payrollperiod immediately precedingthe date ofissuance of thenew notice of electionIn the eventthe Respondent fails or refusesto complywith the terms of the Order inCase No. 26-'CA-1167, theRegional Director is also authorized to conductthe new elec-tion directedherein uponthe writtenrequest ofthe Union.Associated Grocers of PortArthur, Inc,134 NLRB 46810Our colleagueshavefailed to consider adequately the criticalfact thatmuch of theRespondent's preelection discussion 'of strikes was for the purpose of answering asser-tionsput forthby the Union during its campaign.We shall illustrate.In late Augustor early September 1961, the Union mailed to the homes of the Re-spondent's employees copies of its publication,ABC News, dated August 1961. This edi-tion made reference to at least five situations wherein the Union was involved in strikesor near-strikesituations with various employers.It thus appears that the UnionInjectedthe matterof labor disputes and strikes into its organizational effort at an early date.On or about September22, the Union also distributed to all employeesby mail a cover-ing leaflet and booklet entitled, "LOOK OUT BELOW." The following excerpts relatingto strikeaction appear in this booklet:Furthermore,he [the employer]has a great fear that you might lose your in-dependence...become a slaveto some labor"boss" who can order you out onstrike at any moment,even against your will !Perhaps you'adn't realized it, as you and your fellow workers have been meetingand talkingaboutthe union,that the minute you became a union member you'll changeinto a strike-happy irresponsibleand violentindividualBut theloveletterswill edu- IDEAL BAKING COMPANY OF TENNESSEE, INC.555By means of a fragmentary analysis of the Respondent's preelectioncommunications to its employees, our colleagues have found Respond-ent's statements to be tantamount to an unlawful threat of job lossresulting from possible strikes.In doing so, they arbitrarily selectcertain portions from Respondent's campaign material and fail toconsider the entire context of the same material, and the preelectionactivities of both parties in their entirety.For example, our col-leagues characterize the Respondent's letter dated October 11 as "con-tinuing to stress the theme that a strike was inevitable and the em-ployees could lose their jobs should the Union win the election."However, an inspection of the entire text of the letter shows that the"strike-loss of jobs" subject was only a minor topic in the letter.Forthe letter informed the employees that: (1) they did not have to jointhe Union to continue their employment; (2) even if the employeeshad signed a union card, attended meetings, and paid union dues, theycould still vote against the Union ; (3) in the event of a strike, theemployees would not receive any wages and would also be ineligiblefor unemployment compensation; and (4) it was of the utmost im-portance for everyone to vote in the election even if they were notunion partisans.The letter also explained the mechanics of the bal-loting.A balanced reading of this letter as well as the Respondent'sother preelection communications convinces us that the Respondentwas merely exercising its protected right to answer the Union's propa-ganda and to inform the employees that unionization might entaildisadvantages as well as advantages."As for the motion picture shown to the employees, which our col-leagues also find to be an objectionable component of the Respond-ent's preelection campaign, we fail to share their view that its presen-tation in any way served to threaten the employees or otherwisepolluted the atmosphere surrounding the election.12cate you onthat score.They'll point outthis tendencyto strikesand violence thatyou hadn'tnoticed inyour fellowworkers and friendsbefore.The letters,of course,will forget to informyou that thereare come[sic] 125,000union contracts governing labor-managementrelations and that 97% of them aresigned afterpeaceful negotiationThey'll forgetto mention that more workers misswork because of colds than because of strikes, andthat strikes have to be authorizedby the workersthemselves before they can be conducted.In early October,the Union distributed a propaganda piece titled,"Yes the boss isworried..butNOT ABOUT YOU."Whereinthe followingexcerpt appears.Right now the only reason they are fighting your attempts to organizeis-not be-cause YOUmight suffer because of a strike(altho that too would cut into theirprofits),but simply because a gain in benefitsfor you would cut into their profits . . .and that they will have to deal with you as an American citizen-worker and not asa slave with whom they can deal as Lord and Masterto their ownselfish advantage.Considering the tenor of this union propaganda,the Respondent's efforts to apprise theemployees of its view of strikes and labordisputes appear to us to havebeen reasonablein the circumstances" SeeArch Beverage Corporation,140 NLRB 1385;Decorated Products,Inc.,140NLRB 13'83'2 See our dissents inCarlTMason Co., Inc,142NLRB 480;Plochman andHarrison-Cherry LaneFoods.Inc,140 NLRB 130 Thefilm herein,"A Question of Law 556DECISIONSOF NATIONALLABOR RELATIONS BOARDOur colleagues have failed to find that either the Respondent'sletters, slogans, speeches, or motion picture, when considered sep-arately, is independently violative of Section 8(a) (1).Instead, theyfind that the total or combined effect of Respondent's various acts con-stitutes unlawful conduct.We cannot perceive the logic of our col-leagues' position.If each separate part of the Respondent's conductisnot unlawful, what renders the entire campaign unlawful?Putanother way, we do not believe that herein the whole can be greaterthan the sum of its parts.It is clear that the Respondent had a right to oppose the unionorganization of its employees." In so doing, the Respondent couldproperly respond to the Union's propaganda and thus inform its em-ployees concerning the disadvantages of union representation. Inour view, the Respondent exercised that right in a lawful manner wellwithin the bounds of the "free speech" guaranty of the firstamendment.14For the foregoing reasons, we would find that the Respondent'sstatements and propaganda here in issue do not violate Section 8(a)(1) of the Act. Further, we would also find that the Respondentdid not engage in impermissible conduct so as to warrant setting theelection aside.and Order,"consists of a series of newsreelclipswhich incontrovertiblydepict actualinstances of violence involved in labor disputes.Unlike themotion picturein the above-cited cases,it is not a scripted and acted productionIn addition,the theme of themovie is to deprecate this form of lawlessness, an objective which all decentcitizensshould applaud13 SeeThomas v. Collins,323U S. 516, 532.14 See Member Rodgers' dissent YnOak ManufacturingCompany.141 NLRB 1323APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees with adverse consequences,including job loss, in the event they select the American Bakeryand Confectionery Workers International Union, AFL-CIO, orany other union as their collective-bargaining agent.WE WILL NOT in any like or similar manner interfere with, re-strain, or coerce employees in the exercise of their right to self-organization, to join or assist the above-named or any other labororganization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activitiesfor the purpose of collective bargaining and other mutual aidor protection or to refrain from any and all such activities. IDEAL BAKING COMPANY OF TENNESSEE, INC.557All our employees are free to become or remain members of theabove-named or any other labor organization, or to refrain from suchmembership.IDEAL BAKING COMPANY OF TENNESSEE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 714 Falls Building,22 North Front Street,Memphis,Tennes-see, 38103,Telephone No. Jackson 7-5451, if they have any questionconcerning this notice or compliance with its provisions.INTERMEDIATE REPORT, RECOMMENDED ORDER, ANDRECOMMENDATIONS WITH RESPECT TO OBJECTIONSSTATEMENT OF THE CASEThese proceedings arise out of the efforts of the Union (American Bakery andConfectioneryWorkers International Union, AFL-CIO) to organize the employeesof Respondent's bakery at Murfreesboro, Tennessee. In the representation case,after a hearing on a petition by the Union, the Regional Director on September 25,1961, directed an election which was held October 18, 1961, and which the Unionlost by a vote of 29 to 28.Thereupon the Union filed objections alleging that cer-tain conduct of the Respondent had prevented the holding of a fair election.Allbut one of these objections (that relating to alleged interrogation of employees)was overruled on December 8, 1961, by the Regional Director, who recommendeda hearing as to the alleged interrogation.The Union filed exceptions to the reportof the Regional Director, and the Board on January 10, 1962, directed that thescope of the proposed hearing be expanded to include certain other objectionsto the election, namely those alleging that the Employer threatened employees thatif the Union won the election a strike would result and the employees would losetheir jobs, and that the Employer disseminated oral, written, and graphic propa-ganda prejudicial to a free election, including the posting of an intimidatory noticeat the timeclock, and the showing of a film "prepared for the purpose of inflamingthe passions and arousing the prejudices of the employees."Meanwhile, the Union filed an unfair labor practice charge on October 26, 1961,alleging violations of Section 8(a) (1) of the Act, and on December 8, 1961, a com-plaint issued alleging that the Respondent by interrogating its employees concern-ing union membership and activities and by granting certain recreational benefitshad violated Section 8(a)(1) of the Act.On January 12, 1962, the Regional Di-rector issued an order consolidating the representation and unfair labor practicecases.On January 31, 1962, after the Board directed a hearing on the objections, theGeneral Counsel issued an amended complaint omitting reference to the recrea-tional benefits but adding allegations that Respondent in violation of Section 8(a)(1) posted an intimidatory notice at its timeclock,showed its employees motionpicture films of strike violence, stating that they could expect similar violenceif they voted for the Union, and told the employees that if the Union won the elec-tion a strike could result and the employees could lose their jobs.'Respondent moved to dismiss the new allegations in the amended complaint onthe ground that the conduct complained of was not violative of the Act.Themotion was taken under advisement and is disposed of herein.Respondent alsomoved for a bill of particulars which was in part supplied by General Counsel, and1Technically the amended complaint omitted the allegation that the interrogation (para-graph 7 of the original complaint) violated the Act, but this was apparently a mere over-sight as all parties treated the case as if the allegations of that paragraph were referredto in the paragraph alleging violations 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was in other respects denied.Respondent also filed an answer to the com-plaint and an answer to the amended complaint, denying the alleged misconduct.At the hearing the complaint was further amended, over Respondent's objection,to allege further threats, and at the conclusion of the General Counsel's case it wasagain amended to omit certain allegations as to which no proof was adduced.The consolidated proceeding was heard before Trial Examiner Frederick U.Reel at Murfreesboro, Tennessee, on February 13 and 14, 1962, with all partiesrepresented, and thereafter on April 2, 1962, all parties filed briefs which have beenduly considered.Upon the entire record 2 and my observation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDThe pleadings establish and I find that Respondent, a Florida corporation, op-erates a bakery at Murfreesboro, Tennessee, where it annually receives goods valuedin excess of $50,000 directly from points outside Tennessee and ships productsvalued in excess of $50,000 directly to points outside that State.The pleadingsestablish and I find that Respondent is engaged in commerce within the meaningof the Act, and that the Union is a labor organization within the meaning ofthe Act.II.THE CONDUCTPRECEDINGTHE ELECTIONA. Alleged individualinterrogationand threatsAccording to employee CarlosScantland,on twooccasionspreceding the elec-tionPlant Superintendent I. D Keen interrogated him concerning the forthcomingballoting.On the first of theseoccasions,2 weeks before the election, Keen askedhim how he had decided and added that he had to decide one way or the other.Onthe secondoccasion,4 or 5 days before theelection,Keen repeated his query, andScantland replied that he was satisfied with the way things were.Keen flatly deniedthat the conversations to which Scantland testified ever occurredSeveral com-pany supervisors,includingPlantManager Joe Priester, testified that Priester hadspecifically instructed the supervisors not to interrogate the employees as to theirunion views.Although the credibility issue as between Scantland and Keen is ex-tremely close, I credit the testimony of Keen, and find that the alleged interroga-tiondid not occur.According to former employee William Cantrell, when his supervisor, Earl West,invited Cantrell to a dinner given by the Employer on the eve of the election,Cantrell demurred, whereupon West told him that employees who did not attendwould thereby signify their support of the Union and would be first in line forlayoff.West's version of the conversation was that Cantrell on receiving the invita-tion inquired whether a meal would be served, andon being answeredin the affirma-tive, stated that he would attend.Based on my observation of the witnesses, IcreditWest's version of the event.According to employee Donald Washer, Distribution Supervisor John Estes cametoWasher's house on a Saturday 2 weeks before the election and told Washer thatthe Company could not and would not pay union wages, that if the Union wonthe election a strike would probably result, and the employees would be replaced.Washer also testified that some days later Estes asked Washer to give him anywrittenmaterialWasher had received from the Union, that Washer had none atthe time, and that Estes asked him to keep Estes' reaiiest "between us."Estesdenied the remarks and the request for literature attributed to him by Washer,except that he admittedtellingWasher that if the Union struck over wage demands,themencould be replaced.Based on my observation of the witnesses, I creditEstes.The recordcontains some evidence of statementsmade bymanagementrepresenta-tives to employees at their homes in late August or early September 1961, beforethe direction of election, informing the employees that they could be replaced ifthey went on strike.These statements are not embraced within the allegations ofthe complaint,and inview of their timing cannot be considered in determiningwhether to set the election aside.F.W. Woolworth Company,109 NLRB 1446; cf.Ideal Electric and Manufacturing Company,134 NLRB 1275, and inapplicable tocases then pending.2Respondent's moition, filed with its brief, to correct the record Is hereby granted andthe record is corrected accordingly.The record is further corrected to change the word"substantial" at page 395, lines 15-16, to "Insubstantial" IDEAL BAKING COMPANY OF TENNESSEE, INC.559B. Alleged interference, restraint, or coercion of the employees as a group1.The slogans at the timeclockRespondent has long had the practice of posting exhortatory slogans next to thetimeclock.During the 3 weeks preceding the election, these slogans dealt with theUnion's efforts to organize. In addition, beginning about 3 weeks before the elec-tion and continuing through the time of the hearing, Respondent placed a largemirror next to the timeclock and above it placed a sign reading "Think.You arelooking at the picture of an employee."The slogans referred to above were placed,one at a time, beneath this legend.They were changed approximately every 3days, and six of them dealt with the forthcoming election.Of these six, only onewas alleged to violate the Act.This slogan, which was posted from October 4to 6, read: "Whose job can be destroyed by union strikes.Vote No."Under the circumstances of this case, I find that the posting of this slogan for3 days some 2 weeks before the election was not an unfair labor practice and didnot create an atmosphere which prevented the holding of a fair election.Re-spondent for many weeks prior to the posting of this slogan, and for the 2 weekssubsequent thereto, placed its major campaign efforts in emphasizing to the em-ployees that if the Union won the election and made economic demands which theRespondent would not meet, the Union's sole recourse would be to call a strikein which event the strikers could be replaced.Union campaign literature, whiledisclaiming any desire on the Union's part to call a strike, had stated that on occasionstrikeswere necessary to achieve desired ends?Under these circumstances theslogan in question should have been properly understood by the employees, andits appearance for only 3 days, 2 weeks before the election, did not create an at-mosphere of confusion or intimidation at the time of the balloting. I further findthat in all the circumstances the poster and slogan did not constitute interference,restraint, or coercion violative of Section8(a) (1).2.The speeches of October 13 and 15The election was held on Wednesday, October 18.On the preceding Friday andtwice on the preceding Sunday Plant Manager Priester read the identical speechto the employees at work in the plant.A copy of Priester's speech was introducedas anexhibit, and is reproducedas anappendix to this report. In my view thecontents of this address were well within the area of "views, argument, or opinion,"so that its delivery did not constitute an unfair labor practice.Although Priesterdid say, "There are more raises to come," this remark in context was an expressionof general business optimism ("You and I are going to earn further increases")rather than a "promise of benefit." I further find that the speech consisted ofpermissible campaign propaganda, and furnishes no basis for setting aside the elec-tion.4See F.W. Woolworth Company,111 NLRB 766, 767-768.3.The October 17 dinner, speeches, and filmAs stated above, the election was held October 18.A few days prior thereto theCompany invited its employees and their wives to be the guests of the Companyat a dinner 5 to be held the evening of October 17 at a nearby community center.6Attendance was voluntary, but the Company asked the employees to advise it inadvance whether they planned to attend, so that the Company could ascertainapproximately what quantity of food and drink would be consumed.Virtually all8 The Company's campaign literature is the subject of objections to the election but isnot alleged to constitutean unfair laborpracticeThe content of this literature wascomparable to that of Priester's speech, discussed below, which is reproduced as anappendix to this report. Its main theme was that if the Union called an economic strike,the Companycouldpermanently replace the strikersAs campaign propaganda, it stayedwithin permissiblelimits.Mar-Jac PoultryCompany,123 NLRB 1571, 1574.aPriester testified and I find that he made no statements at the October 13 and 15meetings other than those contained in his written text5There is no allegation that giving the employeesa dinnerthe night before the electionof itself violated Section 8(a) (1).6Adtually there were two dinners, one on October 16 for colored employees and theother on October 17 for white employees.The allegations of the complaint as to viola-tions on October 16 were eliminated by amendment offered by the General Counsel, whoproduced no evidence as to events at that meeting. It later developed that the contentof the twomeetingswas substantially identical. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees attended; a few did not.The hours of the bakery were adjustedthat day to make it easier for employees to attend the party.With one minor excep-tion employees were not paid for time spent at the party, even though in a fewcases it coincided with time they would otherwise have been at work.The soleexception appears to have been Cantrell, whose compensation was based on a guar-antee of 60 hours a week, and whose 60 hours in that week included part of the timehe spent at the party.?The employees and their wives arrived at the party at from 7:30 to 8 p m., andleft about 10:30 p in.During the interval they enjoyed alcoholic beverages (theserving of which is prohibited in the county), were served dinner, beard remarksby Plant Manager Priester and Company President Cooper, and saw a moving pic-ture film.a.Cooper's speechPriester opened the after-dinner ceremonies by introducing Cooper, a Tallahassee,Florida, resident, who operated bakeries in several States, and who was making hisfirst visit toMurfreesboro since recovering from a heart attack he had sustainedthe preceding March.Cooper proceeded to review the progress of the bakery sincehe had bought it 18 months before, reminding the employees that he had kept thepromise he had made immediately after he purchased the plant to give them threewage increases in the first 18 months.He stated that although the plant was stilloperating at a loss, he was satisfied with its progress and was optimistic about itsfuture.He plainly implied, although he did not explicitly promise, that future wageincreases would be given.Referring to his bakery at Anniston, Alabama (whichhad been mentioned in the Union's campaign literature), Cooper stated that theAnniston plant was the only one of his bakeries in which the employees were rep-resented by a union, and in that instance the plant had been organized when hebought it.He added that at the time he bought the Anniston plant, the wages therewere substandard even though the employees had been represented by a union, andclaimed that the improvements there were attributable to good management ratherthan to the Umon. Cooper concluded his brief, 3- to 5-minute remarks by remindingthe employees that they were free to vote as they wished but he hoped they were"with us."General Counsel's complaint as amplified by particulars he furnished does notallege that Cooper's remarks violated the Act.Although the Union urges that hisspeech is grounds for setting aside the election, I find nothing in it that exceededthe bounds of legitimate propaganda.His observations as to the future of the plant,although plainly implying that the employees would share in the anticipated financialimprovement, were far too general to be condemned as a "promise of benefit," oras an improper attempt to influence the balloting.Cooper's remarks were madewithin 24 hours of the election, but were delivered outside the plant atameetingatwhich attendance was technically voluntary and for which the employees werenot paid.8b.Priester's remarks and the filmAfter Cooper's remarks, Priester told the assembled employees that they wereabout to see a film in which he was sure they would be interested because parts ofit involved people in the adjacent county of Davidson.The room was then dark-ened, and the employees saw and heard the film "A Question of Law and Order,"whichis inevidence as General Counsel's Exhibit No. 3.Briefly summarized, the film is devoted to the subject of violence in labor dis-putes.A narrator makes editorial comment while showing various scenes of strikeviolence and of testimony adduced before the Senate Select Committee on ImproperActivities in the Labor or Management Field, 85th Congress, 1st session.In the course of the film, the narrator succinctly summarizes the history of laborrelations in the United States with special reference to the enactment of the NationalLabor Relations Act and subsequent amendments thereto.After reading the statu-tory guarantee of the right to strike (Section 13), the narrator remarks that thislanguage may have led people to overlook that not only strikers, but management,employees, and the public have rights in strike situations.The film shows variousscenes of violence, which the narrator states attended organizational strikes, includ-ing physical beating of various persons by groups of others, overturning of cars4 A supervisory employee performed Cantrell's duties while the latter was at the party'As noted above, Cantrell was technically paid for part of the time he was there (hiswork shift started at 10 p.m in Nashville and he was several hours late reporting) but forpradtical purposes he was a salaried employee. IDEAL BAKING COMPANY OF TENNESSEE, INC.561and other damage, threats, and the like.The narrator then observes that violenceis not limited to organizational strikes, and the scene shifts to the Senate committeewhere Committee Counsel (now Attorney General) Kennedy examines witnesseswho describe intimidation of themselves and their families at the hands of organizedlabor.The film then turns to the subject of picketing.The narrator observes that laborhas the right to publicize its position in a labor dispute but further observes that aunion has no right to prevent people who want to work from doing so. The filmthen shows scenes of mass picketing and attendant violence, stoning and overturningof cars, beating of persons who attempt to enter a plant which is being picketed,and other similar episodes.At one point the camera focuses on a person lying,apparently unconscious, in a street.The narrator then observes that we have lawsagainst violence, but that those laws are not vigorously enforced in labor controversiesThe film shows further scenes of the Senate committee, in the course of which Mr.Kennedy interrogated an official of Davidson County, Tennessee, as to the failure tomaintain order in Nashville during the course of certain activities of the TeamstersUnion.9The film closes with the narrator's plea for law enforcement in cases involv-ing labor violence, and with more scenes of violence, presumably in the course oflabor disputes.Priester dismissed the assemblage when the film ended, commenting only thatthey all had to work tomorrow, that they had seen the film, and that he hopednothing like that (a reference to the violence depicted in the film) ever happenedinMurfreesboro.c.Conclusions with respect to the filmThe record admits of little doubt that the Company's chief purpose in giving theparty the night before the election was to show the film to the employees and theirwives.The invitation to the party expressly mentioned the film, although it alsostated that the Company wished to discuss "some final important thoughts concern-ing the union election" and that Mr. Cooper would make "some timely remarks."But Cooper's remarks, which were the only comments made regarding the electionexcept for Priester's line at the end of the film, were extremely brief and addedlittle towhat the employees had already heard from other company spokesmen.Indeed Cooper himself testified that he only decided "at the last minute" to cometoMurfreesboro on that occasion, and he spoke for only 3 minutes or thereaboutsItmay also be noted that the Company was apparently quite determined that thewives of the employees view the film, for there is no reason to believe that theCompany could not more easily have shown the film to the employees at the plant.Also, it must be noted that the Company either had the film in advance and with-held it, or at the least arranged to obtain and show it, on the eve of the election,for the party invitations referred to it, and Sales Manager Lunsford knew of it thepreceding Friday.In short, the Company deliberately showed the film when itsimpact would be freshest at the time of balloting and when the Union would haveno opportunity to rebut it.In describing the film in the foregoing section of this report, I have attemptedto summarize it accurately and dispassionately.No mere paper recital-at leastnone of which this author is capable-can fairly reproduce the impact of the filmitself.The scenes of mob violence, of brutality, and of serious danger to life andlimb as well as the wanton destruction of property depicted on the screen have animpact on the viewer far in excess of that which is conveyed by a mere recital ofthe content of the film.It is, of course, no basis for objection to propaganda that it is effective.Nor isthere anything inherently unlawful in the employer's attempt to enlist the aid of theemployees' wives in persuading the employees to reject the Union.But election-evepropaganda which is intimidatory rather than persuasive, and which is palpablymisleading in its presentation of facts, oversteps the bounds which the Board permitsin election campaigns.The film in this case, in my judgment, went far beyond permissible campaignpropaganda. Its import, succinctly stated, is that serious violence regularly attendslabor disputes and is a normal concomitant of union activity.Nothing in the filmor the accompanying narrative suggests that violence is the exception rather thanthe rule in such matters.The contrary implication is plainly given and is plainlyintended.The Company in presenting the film did nothing to dispel this misim-pression.On the contrary the Company fostered it by Priester's closing remark that9 See the hearingsbefore the committee, pages 7313-7334, December 10, 1957 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would not want to see such events in Murfreesboro.The plain implication wasthat voting in the Union would lead to violence such as was depicted in the film.Nothing in the film or in the Company's presentation of it identified the Union inthis case as a party to any of the violence depicted.By the same taken,however,nothing was said to disassociate this Union from the conduct depicted in the film.As the film was shown as part of a campaign against this particular Union, in theabsence of any disclaimer by the Company the employees could be expected to inferthat at least parts of the film had to do with the labor organization which was thesubject of their and the Company's immediate interest.Finally, the fact that the Union had no opportunity prior to the election to counterthe misleading impact of the film is a further reason for finding that the film preventedthe holding of a fair election.Basically, however,the vice in the film is that propa-ganda of that nature has an impact which cannot be countered by mere verbal orwritten reply. In my view the showing of such a film to employees during the courseof an antiunion campaign exceeds the bounds of permissible propaganda,1° and itsimpermissibility is only heightened in this case by the timing of the film,the attemptto intimidate the wives of the employees,and the failure to disclaim that the Unionin this case was involved in the film sequences.In essence,it ismy view that in-flammatory appeals to fear and not to reason have no place in these elections, andparticularly not on the very eve thereof.Certainly the Employer'selection evepropaganda here "lowered the standards to the point where it may be said that theuninhibited desires of the employees cannot be determined from the election."N.L.R.B. v.Houston Chronicle Publishing Co,49 LRRM2782, 2786,300 F. 2d273 (C.A. 5).The case is manifestly distinguishable fromWestinghouse ElectricCorp.,118 NLRB 364, where the film shown concerned events at a plant of theCompany involved in the case."Having reached the conclusion that by showing the film Respondent prevented theholding of a free election,Imust logically conclude that-laying aside for onemoment the impact of Section 8(c)-Respondent has interfered with the employees'exercise of their Section 7 right to select a bargaining representative.This wouldbe a violation of Section 8(a)(1) unless Section 8(c) precludes consideration ofthe showing of the film as evidence of an unfair labor practice.Section 8(c) permits the expression and dissemination of views, argument, oropinion, whether in written,printed, graphic,or visual form, provided the expressioncontains neither threat of reprisal nor force or promise of benefit.The plainmeaning of this section is that the threat in question must emanate from the speakeror from participants on his side of the matter; it is not a threat of force, within themeaning of that section,for an employer to attribute to a union which he opposesa proclivity to violence.The violence depicted in the film was not directly attrib-utable to employers,but on the contrary was attributable to unions or to theirsupporters or to employees opposing unions. If, therefore,the film constituted"views, argument,or opinion"its showing fell within the ambit of conduct permittedby Section 8 (c).The narration acompanying the film unquestionably constituted"views, argument,or opinion,"and the Company in effect adopted it as its own. It could be arguedthat the scenes of violence depicted in the film constituted an attempt to intimidaterather than to persuade,and should not be embraced within the area of"views, argu-ment or opinion."But the statute expressly permits the use of "graphic"and "visual"means of expressing or disseminating "views, argument,or opinion,"and henceapparently contemplates resort to methods other than pure speech.Although asheretofore stated the film and narrative were grossly misleading insofar as theyimplied that violence was a normal byproduct of unionization,the protection ofSection 8(c) is not limited to accurate expressions.10Compare the settled principle thatevidence,otherwise admissible, may be excludedif it would create "anundue prejudice in excess of itslegitimate probative weight."Wigmore,Evidence,§ 1904.11 In my judgment the filmin this casetaints the atmosphere of the election far morethan such a film as "And Women Must Weep" which the Regional Director inPioch+nanand Harrison-Cherry Lane Foods, Inc(13-RC-7989), 140 NLRB 130, held to be per-missible propaganda, following remand from the BoardThat film is openly and ad-mittedly done from a script with professional actors ; it deals with just a single episode ;and it portrays "good" unionists as well as "bead " In this case the film purports to re-flect a universal situation and has the impact of a "documentary." Priester's closing re-mark that they "would certainly hate to see anything like that happen here" had farmore impact on the employees and their wives following this film thanif it hadreferredto the isolatedepisode in "And WomenMust Weep." IDEAL BAKING COMPANY OF TENNESSEE, INC.563Accordingly, although I recommend setting aside the election because of the film,I find that the Respondent did not violate Section 8(a) (1) by showing the film inquestion.Cf.Metropolitan Life Insurance Company,90 NLRB 935, 938-939,General Shoe Corporation,77 NLRB 124, 127.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent has not engaged in the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe basis of the entire record in this case,it is recommended that the complaint inCaseNo. 26-CA-1167 be dismissed. It is further recommended that the electionin Case No.26-RC-1663 be set aside,and that a new election be conducted at suchtime as the Regional Director for the Twenty-sixth Region deems that circumstancespermit the holding of a fair election to determine the employees'free choice of abargaining representative.APPENDIXSPEECH DELIVERED BY PRIESTER TO ASSEMBLED EMPLOYEES ONOCTOBER 13 AND 15, 1961 1Iwant to talk with you today about this very serious union matter-the literatureand letters that have been mailed to you.As I told you before I will keep you in-formed of thetrueandcorrectfacts concerning this matter.First let me emphasize this again.No matter if you signed a union card-nomatter if you have attended a union meeting-no matter if you have listened to thefast talk and wild promises of the union salestalker-No matter what you mayhave done-you are not obligated to this union-YOUR VOTEin the No box atthe bottom right hand of the ballot is the only thing that will keep this union out.YOU WILL VOTE IN ABSOLUTEFREEDOM!As I told everyone of you before, I went to aNLR Boardhearing in Nashvilleon August21.TheUnion Salesmen immediately claimed that the Company wasdelaying the election.2That'snothing buta lie.The only difference of opiniolthat we had with the union was that we felt everyone in plant possible should havethe rightto vote-Webelievein the right to vote, but the union wanted to keep someof you people from voting and it was the union-NOT THE COMPANYwho refusedto agree to let these people vote.Let me read a couple of things:(1) [lst sentence of footnote] : 3The LABOR BOARDagreed 100% with what the Company said.The unionwas trying to keep these people from voting and it was the union that threw a monkeywrench in the works by trying to keep these people from voting. Let me tell youanother thing about this election.We are providing a place right here in the plant-also at Nashv. also at Cookv.4and also at Manchester for the voting to be held.We are notrequired to do this and we could refuse but we are going out of ourway to help the labor board hold this election because we believe in your right tovote.We are also going to build a voting booth for you to vote in.Again we arenot required to do this.While we do all we can to help the labor board the union isdoing nothing to help.In fact the labor board wanted us to bring in the 2 peoplei This speech was introduced as Respondent's Exhibit No. 10, which is Priester's hand-written copyIt is reproduced here precisely as It appears In the original exhibit insofaras Italics, capitalization, abbreviations, spelling, etc., are concerned, except that mate-rialwhich was crossed out or otherwise obliterated is not shown. In the marginPriester had written notations which are not reproduced In the following text but arenoted and explained in footnotes at the appropriate point.Other explanatory footnoteshave also been appended by the Trial Examiner ; the original text contains no footnotes2A marginal note at this point indicates that Priester held up a union leaflet (Re-spondent's Exhibit No 7) captioned "The Old Stall."3Priester'smarginal note here Is "Dec. of LABOR BOARD."He presumably readfrom the Regional Director's Decision and Direction of Election.4The references are to Nashville and Cookeville.717-672-64-vol. 143-37 564DECISIONSOF NATIONALLABOR RELATIONS BOARDeligible to vote from Nashv.-the 1 from Cookv.and the 1 from Manchester soall of you could vote togetherhere-and we werewilling to do that but the union_bjected so now the labor board man has to drive all over the map so our peopleinManchester, Cookv. and Nashv. can vote.There have been other pieces of junk that the salestalker mailed to your homes.The 1st letters were signed by a Merle C. SmithThe last 3 were not signed.A favorite trick of unions is to let one fast talking organizer come in and makewild promises to you and then when it comes time to produce-He disappears andanother union representative comes in-one who professes to know nothing aboutthe promises-and therefore does nothing about them. BEWARE OF THIS. Theabove happened to the Holsum Bakery employees in Montg. Ala .5Holsum em-ployees voted a union in.The big promising union organizer was transferred-a new one was sent in. The Holsum Co. offered .050 per hr. increase. The unionbossforcedthe employees to strike.These employees were on strike for 5 weeks-from early Dec. until mid Jan.-this of course was right at Christmas time.Theemployees went back to work for 50 per hr. increase-exactly what the Co. hadoffered 5 weeks earlier.Who canafford to loose 5 pay checks-at Christmas timeor any time for that matter. I know that I cannot and I don't believe you can either.Don't be satisfied with a lot of sweet talk says the union salestalker.6Let meremind you not to be satisfied with a lot of fast talk-Promises that cannot befulfilled.The only thing that the union can definitely promise and produce is astrike[pause] loss of work, loss of pay-loss of job. The union does not hire andthey do not fire.This union fast talker has told some of you that if you do notvote the union in now you will be fired. That is a silly statement and sounds likeit came from a silly fool.NO ONE WILL LOOSE [sic] THEIR JOB. The onlyperson worried about his job is the union salestalker.He has lost a number of elec-tions lately therefore his job is in jeopardyThat is why he is making wild promisesand foolish statements.DO NOT LISTEN TO THIS NONSENSE. Let merepeat-The union did not hire any of you and the unioncannotfire you and can-not get you fired.This bird keeps talking about job security-job security.Please listen to this(1)Read about Peerless.?(2)He said something about the Anniston Bread Dept.8Let me read it "Did [reads] Anniston Bd. Dept.Did this same union fasttalker protest the move in Anniston?Did he do anything for those workers?NOl!NO.He did not. The truth is a Co.has to compete with a competitive market and theonly securitythat any of us haveis to beat the competition.Right here in this area Sunbeam has madetremendousgains and theyareNON-UNION.The union members of other bakeries nor theorganizers did not stop their progress.This should prove to you that the unionscannot offer security, so why pay your good hard earned money for something youare not going to get from them.JOB SECURITY-Again I say that you are going to have those things by work-ing with a good Company.This smooth talking organizer isn't going to give you apenny.He is here to make money off of you.Further down the article he makes the statement that I was fired or forced toresign from Col. Baking Co. because I mistreated the salesmen. I feel sure thatvery few of you would believe a ridiculouse lie like that but just in case I had Mr.Serdes (President of Colonial Baking Co.) write me a letter stating why I left.(Read letter.) 9That letter confirms the fact that after 17 years I resigned of my own free willbecause Mr. Ron Cooper had made me a better offer and I had a better opportunityfor advancement. In fact Mr Cooper and I had been talking for 4 months aboutmy coming to work for Ideal Bakery before I finally decided to leave Colonial.At bottom of leaflet he says do as 15,000,000 other workers have done.I say do as 57,000,000 other workers in the U.S.A. have done.Do not let theseunion bosses get their hands into your pockets.Do not let them get control of6Presumably Montgomery, Alabama.6Marginal note reads "Bit of Candy " At this point Priester held up the union leafletso captioned (Respondent's Exhibit No. 8).4 This referenceis unexplained8The marginal note indicates that Priester held up a union leaflet captioned "Please,I'm worried" (Respondent's Exhibit No. 10B)and readthe following excerpt: "Did theystay awake nights worrying when they closed the bread department at Anniston ""The letter Priesterread is not in evidenceA IDEAL BAKING COMPANY OF TENNESSEE, INC.565your job.Do not let them pull you out on strike as they have done to millions ofworkers year after year.Remember there are 3 NON UNION workers for everyunion worker in America.Theme of this leaflet 10 is-they have done nothing for you in 18 months. Ithink you should give some serious thought to that mis-statement.The first thingthisCo. did was save the jobs of every one of you who has a job here now. The2nd thing we have done is buy new equipment and pour thousands and thousands ofdollars into this plant so that your job and mine would be secure by making uscompetitive with the other bakeries in the area.Also I would like to mentionthemany, many favorable comments on the improvement of our product that Ihave heard in recent months. I want to thank every one of you and congratulateevery one of you because you are the ones that make the very fine loaf of IdealBread-therefore make these statements that people make to us correct. I feelsure that each of you have heard many fine compliments on the product.The Co. has not made one penny here.We still show a loss of thousands ofdollars-yet despite that Mr. Cooper has insisted that we move ahead by givingyou pay for more of your insurance benefits and giving you 3 wage increases in18 months.Every employee that left the Co. when the cake shop was closed received from1 to 5 weeks severance pay plus vacation pay for this year (which was at that timenot yet earned).The union does not look after union people like this.We haverehired every cake shop employee that kept coming back looking for work.Further down-Right now the only reason [reads] profits)."This sounds like to me the organizer would welcome a strike.Let me make thisclear [pause]A STRIKE WILL NOT affect OUR profits-because this bakerywill continue to operate-everyday, everyday-everyday-TheSame As M'Boro12Pure Milk did.The strikers were replaced-have not been rehired and I under-stand that some of those people are still out of jobs nearly one year later.Thatwild talker was talking Big Pay and Job Security to those people.Let me tell you something about the Anniston situation. Previous to 1950Mr. Lloyd was operating a bakery in Anniston, Ala. and doing pretty good forhimself and his employees.This same union came in there and fast talked thoseemployees into signing up.After a strike Mr. Lloyd signed a contract then soonafterward he locked the place up and every employee was out of a job. BigMoney-Big Talk-You Remember the old saying "Misery loves company" I be-lieve these Anniston people are being paid by the union to come up here and try toget you hooked.They are not coming up here because they have an interest inyour welfare and well being.The union goon on top of paying them has probablypromised them that since they have had a union longer he will try to force thecompany to put more of the production back in Anniston-thereby putting some ofyou out of work.Money dues, assessments, fines, etc.-that's what those unionpeople are after.Here is something that is encouraging to us-Every day more and more employees(more of you all) are coming to us with literature (show some-) 13 and we haveplenty more-But best of all we have had numerous ones to come in and saythat they signed a card but now see their mistake (because they have now heardthe true and correct side) and that they will certainly voteNOUnion next Wed.One more thing that is important enough for me to answer.They say that wegave you some raises because we were forced to by law. That is not true.Youknow as well as I do the general increase that was given in May of 1960 was notrequired by law and it was not required by any union contract.The raise we gavein Nov. of 1960 was not required by law and no union made us do it either. Theraise which we just gave you was only required for those making less than $1.15per hour and we were required to raise only to $1.15. In other words we couldhave raised a few people to 1.15 and gave nothing to anyone else. But we didnot do that because we do not have to be forced by law or by anybody else to10A marginal note indicates that here Priester held up a union leaflet headed "They'reSorry Now" (Respondent's Exhibit No. 10A).11A marginal note indicates that Priester held up the "Please I'm Worried" leaflet (foot-note8, supra)which read in part: "Right now the only reason they are fighting yourattempts to organize is-not because you might suffer because of a strike (although thattoo would cut into their profits) but simply because a gain in benefits for you would cutinto their profits'The use of the "close parenthesis" sign in Priester's draft suggestshe read only to the first "profits."12Murfreesboro.13 The record does not indicate what Priester showed. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDincrease wages or benefits the 3 raises that you have gotten plus the increase ininsurance benefits ispartof the Company's long range plan.There are moreraises to come, but you know and I know that money cannot be picked out of theair and union organizers can not give it to you either.We are going to make IdealBakery one of the leaders in this area.We are going to make it a profitable busi-ness.And working together-you and I are going to earn further increases in payand benefits and buildrealjob security.In closing let me remind you-this is your fight-the only way we will win isby the Companyand you sticking together.These union bakeries that have Mr.Merle Smiths Union would like to see ushurt.Theywould like to see us closedby a strike.Just remember-you and I are the onesthat willsuffer most becauseof Union strikes andtrouble.VOTE NO!I thank you.Taylor Baking CompanyandLocal 42, American Bakery andConfectioneryWorkers International Union, AFL-CIO, Peti-tioner.Case No. 10-RC-5503. June 28, 1963DECISION ON REVIEW AND DIRECTION OF ELECTIONOn March 25, 1963, the Regional Director for the Tenth Region,issued his Decision and Order dismissing the petition in this pro-ceeding on the ground that the record failed to establish that theEmployer's operations meet any of the Board's jurisdictional stand-ards.Thereafter, pursuant to Section 102.67 of the Board's Rulesand Regulations, Series 8, as amended, the Petitioner filed a timelyrequest for review, and a statement in support thereof, in which itcontended,inter alia,that the Employer's operations do meet theBoard's indirect outflow standard, and requesting that the hearingbe reopened to receive additional evidence on jurisdiction.On April 10, 1963, the Board, by telegraphic Order, remanded theproceeding to the Regional Director for purposes of reopening thehearing for further investigation of the Employer's operations.Afurther hearing was held on May 1, 1963, before Scott P. Watson,hearing officer.On May 16, 1963, the Regional Director issued anorder transferring the case to the Board.The Board 1 has considered the entire record in this case and makesthe following findings :1.The Employer is engaged at Atlanta, Georgia, in the productionand sale of bakery rolls.During 1962 is purchased from outside theState of Georgia materials valued at approximately $20,000. Its grosssales, all of which were made within the State, amounted to approxi-mately $105,000.Of this amount, products valued in excess of$50,000 were disposed of, in the manner set forth below, throughretail grocery stores, each of which has annual gross sales exceeding$500,000.i Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers In connection with this case to a three-member panel[Chairman McCulloch and Members Leedom and Brown].143 NLRB No. 53.